--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Geospatial Holdings, Inc. 10-Q [geo-10q_0930.htm]



Exhibit 10.1


LETTER AGREEMENT
MODIFYING THE AMENDED AND RESTATED EXCLUSIVE LICENSE AND
DISTRIBUTION AGREEMENT


This Letter Agreement is entered into as of September 15, 2010 by and between
Geospatial Holdings, Inc., a Nevada corporation having an office at its
principal place of business at 229 Howes Run Road, Sarver, Pennsylvania 16055
(“Geospatial”), on behalf of itself and its wholly owned subsidiary Geospatial
Mapping Systems, Inc. (“Licensee”), and Reduct NV, a company organized and
existing under the laws of Belgium, with registered office at Molenberglei 42,
B-2627 Schelle, Belgium (“Reduct”).


RECITAL


On August 14, 2010, the parties amended The Amended and Restated Exclusive
License and Distribution Agreement to provide that The Minimum Purchase Quantity
payment obligation of US $2,500,000 due and to be paid to Reduct on June 30,
2010 pursuant to Schedule 2.1was extended in time until September 15, 2010.


The parties now desire further to amend The Amended and Restated Exclusive
License and Distribution Agreement such that The Minimum Purchase Quantity
payment obligations of US $2,500,000 and US $1,750,000 due to be paid on
September 30th, 2010, are extended in time until October 15th, 2010.


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, the parties hereby agree as follows:


AGREEMENT


1. The Minimum Purchase Quantity payment obligations of US $2,500,000 due and to
be paid to Reduct on September 15, 2010 and US $1,750,000 due to be paid on
September 30th, 2010 (together hereinafter “The Amounts”) is hereby extended in
time until October 15th, 2010.


2. In full consideration of the extension under Section 1 of this Letter
Agreement, Geospatial hereby irrevocably grants, effective as of the date of
this Letter Agreement, to Reduct the number of 300,000 (THREE HUNDRED THOUSAND)
shares of common stock of Geospatial, for no further cash consideration
(hereinafter the “Grant”).  Geospatial undertakes to effect, as of the date of
this Letter Agreement, the effective issue of the Grant to Reduct and
inscription in Geospatial’s corporate registers and to complete and report any
and all documentation otherwise required to resort the Grant its legal and
binding effect.  Stock for Grant to be transferred from the Company’s CEO, Mark
A. Smith.


3. The Amended and Restated Exclusive License and Distribution Agreement and all
its terms and conditions and provisions, except as amended by this Letter
Agreement,shall remain in full force and effect.


4. Governing Law and Forum for Disputes. This Letter Agreement shall be governed
by and construed in accordance with the laws of Belgium without regard to any
conflicts of laws or provisions therein. Any and all disputes arising hereunder
shall be litigated, if at all, in either the Courts of Antwerp or elsewhere in
Belgium, it being the intentionof both parties that Belgium serve as the
exclusive forum for dispute resolution. Both parties submit to the jurisdiction
of the courts of Antwerp, and agree that, in the event an action brought in the
courts of Belgium, they will waive any argument of lack of personal jurisdiction
or improper venue, which they might otherwise have. Both parties waive any
rights to remove any action brought in a court in Belgium, to a court outside
that jurisdiction.


IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement, or
caused this Letter Agreement to be duly executed by their respective authorized
officers, as of the day and year first written above.




Geospatial Holdings, Inc.
 
Reduct NV
         
By:
/s/ Mark A. Smith
 
By:
/s/ Otto Ballintijn
Name:
Mark A. Smith
 
Name:
Otto Ballintijn
Title:
President
 
Title:
Managing Director